Citation Nr: 1706780	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-31 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss from February 12, 2012.

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, prior to February 12, 2012.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this issue for further evidentiary development in January 2016.

The issue of entitlement to an increased rating for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


 					FINDINGS OF FACT

1.  Prior to February 11, 2012, the Veteran's bilateral hearing loss has been no worse than Level V in the right ear and Level VIII in the left ear.

2.  Following February 11, 2012, the Veteran's bilateral hearing loss has been no worse than Level VIII in the right ear and Level IX in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2012, the criteria for a rating in excess of 40 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Following February 11, 2012, the criteria for a rating in excess of 50 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  The Veteran's VA outpatient and in-service treatment records have been obtained, and the Veteran has been afforded numerous VA audiological examinations in connection with his claim.  For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to a rating in excess of 50 percent for bilateral hearing loss and in excess of 40 percent, prior to February 11, 2012.  For the following reasons, the Board finds increases not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability for bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

A review of the facts reveals the following:

An April 2010 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
35
45
60
65
85
LEFT 
40
60
65
90
90

The Veteran's speech recognition score in his right ear was 74 percent, and his left ear speech recognition score was 56 percent.

At the examination, the Veteran explained that his hearing had worsened recently.  Examination revealed the Veteran enjoyed clear ear canals and intact bilateral eardrums.  His middle ear pressure was appropriate, and his ear canal volume was within normal limits.  The Veteran did not have acoustic reflexes, and his responses to pure tones were reliable.  The Veteran was diagnosed with mild to severe sensorineural hearing loss.  The examiner did not believe the Veteran's bilateral hearing loss contributed to any effects on his usual daily activities.

Applying the April 2010 results to both Table VI and Table VIa in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level VIII hearing loss in his left ear and Level V hearing loss in his right ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 30 percent rating.  Accordingly, the Veteran's claim for a bilateral hearing loss increased rating was denied by the RO, as he was already in receipt of a 40 percent rating for bilateral hearing loss.

A February 2012 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
45
55
70
65
85
LEFT 
45
65
70
95
90

The Veteran's speech recognition score in his right ear was 50 percent, and his left ear speech recognition score was 42 percent.  At the examination, the Veteran was diagnosed with sensorineural hearing loss.  When asked how his hearing loss affected him on a daily basis, the Veteran explained that he struggled to understand speech.

Applying the February 2012 results to both Table VI and Table VIa in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level IX hearing loss in his left ear and Level VIII hearing loss in his right ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 50 percent rating.  Accordingly, the Veteran's disability rating was increased to 50 percent for bilateral hearing loss.

A March 2016 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
35
50
60
65
75
LEFT 
45
50
60
85
75

The Veteran's speech recognition score in his right ear was 88 percent, and his left ear speech recognition score was 84 percent.  At the examination, the Veteran's right and left ear acoustic immitance measured as normal.  His ipsilateral and contralateral acoustic reflexes, bilaterally, were both abnormal.  The Veteran was diagnosed with bilateral sensorineural hearing loss, which was mild to severe in the right ear and moderate to severe in the left ear.  The Veteran explained that his hearing loss affected him on a daily basis, as he was unable to follow group conversations or understand speech in noisy environments.

Applying the March 2016 results to both Table VI and Table VIa in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level III hearing loss in his left ear and Level III hearing loss in his right ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 0 percent rating.  Accordingly, the Veteran's claim for a bilateral hearing loss increased rating was denied by the RO, as he was already in receipt of a 50 percent rating for bilateral hearing loss.

After carefully reviewing the evidence, the Board finds that the Veteran is not entitled to increased schedular ratings for his bilateral defective hearing.  In short, the most probative evidence demonstrates that a 40 percent schedular rating is warranted prior to February 11, 2012, and a 50 percent schedular rating is warranted thereafter.

Prior to February 11, 2012, the sole audiometric study of record performed during the appeal period demonstrates objective hearing loss that corresponds to a 40 percent schedular rating, pursuant to 38 C.F.R. §§ 4.85 and 4.86.  In sum, there is simply no objective basis for a higher rating prior to February 11, 2012.  As such, the Veteran's assigned 50 percent rating for that period is perfectly appropriate.  See Hart, 21 Vet. App. At 510.

The Board has considered the Veteran's claim that he is entitled to a higher rating after February 11, 2012.  However, the objective VA study results did not show hearing loss disability greater than 50 percent.  Additionally, while the Veteran's hearing loss disability clearly progressed in severity between April 2010 and February 2012, the Board cannot factually ascertain from the lay and medical evidence whether the increased severity to the 50 percent disability level occurred prior to February 2012.

While laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from March 2010 and February 2012 are more probative as to the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not demonstrated that the March 2010 VA audiologist was not qualified or that any specific errors were made that would compromise the validity of the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations).  Accordingly, the preponderance of the evidence is against a claim for an increased schedular rating prior to February 2012.

For the period beginning February 2012, the evidence of record includes the February 2012 and March 2016 VA audiological studies, both performed by licensed audiologists, that are consistent with the Veteran's current 50 percent schedular rating.  See 38 C.F.R. §§ 4.85 and 4.86.  As noted above, the 50 percent rating was made effective on February 11, 2012, the date VA received notice from the examiner the Veteran's hearing had worsened.  The March 2016 study revealed hearing acuity and speech recognition scores that support a 0 percent schedular rating under the applicable criteria, but the RO did not reduce the Veteran's disability rating as there was no evidence the improvement was sustained.  Id.  As such, the weight of the evidence does not support a finding that the criteria for a schedular rating in excess of 50 percent have been met at any time during the appeal.

The Board has considered the Veteran's lay contentions that his hearing is worse than what is contemplated by his current 50 percent schedular rating but finds that these statements are outweighed by the objective audiological findings.  See Jandreau, 492 F.3d at 1376-77. 

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. §§ 4.85 and 4.86, a 40 percent schedular rating, but no higher, is warranted for the Veteran's bilateral defective hearing prior to February 2012.  A 50 percent rating, but no higher, is warranted thereafter.
Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms hearing loss.  On these points, the Board observes that the proposed rule for the current version of DC 6100 explains that the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

The Veteran's hearing loss disability has been evaluated based upon the exceptional pattern of hearing loss.  Thus, the Board defers to VA's expertise in determining the most appropriate measure of hearing loss impairment in terms of functioning under the ordinary conditions of life, including employment.  38 U.S.C.A. § 1155.  As discussed above, the Veteran has not put forth clear evidence that the VA examiners did not properly discharge their examination duties.  See Rizzo, 580 F.3d at 1292.

The Veteran has indicated he was unable to follow group conversations or understand speech in noisy environments.  These are not unusual or exceptional symptoms; rather, they are frequently cited complaints from people with hearing problems and the cardinal signs and symptoms of hearing loss.  See Thun v. Peake, 22 Vet. App, 111 (2008).  Hearing loss has also not caused him to be hospitalized, and there is no evidence or allegation that it caused marked interference with work, beyond what is already captured in the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (b)(1); see also 38 C.F.R. § 4.16.  

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.") 

Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

Under the current facts, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Entitlement to an increased rating for bilateral hearing loss prior to February 11, 2012 is denied.

Entitlement to an increased rating for bilateral hearing loss following February 11, 2012 is denied.

REMAND

The Veteran contends that he is entitled to an extraschedular or potential separate rating for tinnitus.  For the following reasons, the Board finds a remand necessary.

In January 2016, the Board remanded the Veteran's extraschedular tinnitus claim, requesting a new examination that determined the of the Veteran's tinnitus upon his employment and to determine whether or not the Veteran suffered from Meniere's disease.  At the Veteran's March 2016 examination, the examiner failed to elicit from the Veteran or provide the Board with such information.  Thus, the Board finds that yet another remand is warranted, as the RO has not substantially complied with the Board's January 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and severity of his tinnitus.  

***The examiner is asked to particularly discuss the Veteran's contentions that his tinnitus prevents him from seeking employment and whether or not he suffers from pain and dizziness as symptoms caused by his tinnitus.

***If the Veteran is found to suffer from Meniere's disease, the examiner is asked to determine whether it is more likely than not (50 percent probability or greater) that the Meniere's disease is caused by or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus or time in service. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


